Title: To George Washington from Major General John Sullivan, 5 July 1777
From: Sullivan, John
To: Washington, George

 

My Dear General
Pompton [N.Y.] July 5th 1777

I do myself The Honor to Inclose your Excellencey a Letter from Doctor Cochran to me with a Copy of my answer; as the Doctors Letter was founded on the Complaint I Sent yr Excellencey I Esteem it my Duty to make it known to your Excellencey—when Complaints are made to me I must Take notice of them, or I must not; if the former is the Case I must Insist upon his Letters being an Insult of the most Dangerous Tendency—if the Latter is the Case I Should be glad to know it that I may know how to Conduct in future The Complaint of Hazen & Hall was made to me Early when my Division was on the march, I had neither Time or Authority to appoint a Court I at their request wrote yr Excellency Supposing proper order would be given & the Sick which we were then Sending a Second Time would be properly taken care of. if Such an Insult of This kind is to be Suffered by a Major General for attending to & forwarding the Complaint of Two field officers Commanding Regiments I Should wish to Resign my Commission that I may not by an Inconsiderate Act Disgrace the Rank of Myself & other General officers—I would not Trouble your Excellency with this matter did it not appear to me a matter of Importance to others as well as myself—Since my arrival from New England I agreed to meet an officer of Inferiour Rank at a Time & place he was pleased to appoint for doing what he upon the Spot Acknowledged was Strictly my Duty for this I was Blamed by officers of my own Rank & I Expect as they Said That the Subalterns & Sergeants will never call me to Account for Disapproving their Conduct. I am by no means an Enemy to Duels & most Sincerely wish that Congress had Incouraged Instead of prohibiting them but it is a Question well worth Consideration; Whether if I forward a Complaint against a Surgeon of the General Hospital I must fight all the Sons of Esculapius in Camp or bear their Insults. If this is to be the Case I wish to be Dismissed from the Business of my office that I may have the more Liesure on hand for the purpose & Stand in Such a Line as may not Disgrace myself or others Nor be Accused of Establishing a precedent in our Army unknown in others & which would Effectually destroy all Distinction of Rank & Superiority in Commission, I am Exceeding Easy what Steps Mr Cochran may Think proper to pursue or any others that think themselves Injured by My Conduct I am always prepared to Defend myself against personal Attack but I think this an Insult of Such a kind as Deserves a publick Decision. I Therefore Take the freedom to apply to Your Excellencey for that purpose. Dr General I have the Honor to be with much Respect your Excellenceys most obedient Servant

Jno. Sullivan

